Title: To Alexander Hamilton from Samuel Eddins, 8 November 1799
From: Eddins, Samuel
To: Hamilton, Alexander


          
            Majr. Genl. Hammilton
            Sir,
            Philadelphia Novr. 8th. 1799
          
          I have the Honor to anounce to you my arrival at this place on the 6th. Inst. and have been necessarily Detained a few Days in Order to Draw Winter Overalls for my Company, the major part of which was almost entirely bare—However I Count on Reaching Bristol, on the 10th Current—where I Shall remain untill I receive further Orders—
          With Sentiments of Respect, I am your Obt St
          
            Saml. Eddins Captain
            2nd Regimt. Arts. & Engrs.
          
        